UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2193



JAMES W. HOCKADAY,

                                              Plaintiff - Appellant,

          versus


LES BROWNLEE, Acting Secretary of the Army,
Department of the Army; JOSEPH P. HILL; NELSON
A. CROSS; JOHN V. GUENTHER, Lieutenant
Colonel; EDWARD D. MILLER, JR., Commander,
Fort Monroe,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CA-03-149-4)


Submitted:   January 27, 2005             Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James W. Hockaday, Appellant Pro Se. George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James W. Hockaday appeals the district court’s order

dismissing his employment discrimination action.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See Hockaday v.

Brownlee, No. CA-03-149-4 (E.D. Va. July 19, 2004).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -